DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARVIN MARRETT,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2641

                          [February 24, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 12-015648CF10A.

  Marvin Marrett, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.